ORDER WITHDRAWING JUNE 8, 1995, ORDER FROM PUBLICATION
EDWARD C. REED, Jr., District Judge.
The Court, having considered the Motion to Withdraw from Publication of Defendant Metropolitan Life Insurance (“MetLife”), having heard and considered the arguments of counsel at the February 15, 1996 hearing on MetLife’s Motion, and good cause appearing therefor,
IT IS HEREBY ORDERED that this Court’s Order denying MetLife’s motion for summary judgment, dated June 8, 1995 and published at 896 F.Supp. 1006 (D.Nev.1995) be and is hereby WITHDRAWN from publication.
This Order of Withdrawal will be submitted by the Court to West Publishing Company and Lexis/Nexis Information Services so that it may be published, thus effectuating the withdrawal of the previous Order.